Citation Nr: 0107139	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



REMAND

The veteran had active military service from May 1971 to May 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Cheyenne, 
Wyoming.

In a statement received in March 2000, the veteran's 
representative indicated that the veteran wished to appear 
personally for a hearing at a local VA office before a 
traveling Member of the Board in May 2000.  The veteran's 
representative also requested the RO to forward the case to 
the Board if such a hearing could not be scheduled.  There is 
a handwritten statement on the bottom of this statement which 
shows that a hearing before a traveling Member of the Board 
could not be conducted in May 2000.  The claims file does not 
show that the veteran was ever notified that such a hearing 
could not be conducted in May 2000.  As such, the Board finds 
that a remand is necessary to determine whether the veteran 
still desires a hearing at a local VA office before a 
traveling Member of the Board.

The veteran's only service-connected disability is his PTSD, 
currently evaluated as 50 percent disabling.  A total 
disability rating based on individual unemployability 
resulting from service-connected disability can be assigned 
if a veteran is unable to secure or maintain substantially 
gainful employment as a result of service-connected 
disability.  The United States Court of Appeals for Veterans 
Claims has held that, in the case of a TDIU claim, the duty 
to assist requires that VA obtain an examination which 
includes an opinion as to what effect the veteran's service-
connected disability has on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

In this case, the August 1998 VA psychiatric examination 
report shows that the examiner found that the veteran was 
capable of part time employment, but would have difficulty 
functioning in full time employment.  The examiner also found 
that the veteran would have to work at a job that was 
outdoors, loosely structured and without large groups of 
people.  However, also of record is a November 1999 letter 
from a VA licensed clinical social worker wherein he 
indicated that the veteran's PTSD rendered him unemployable.  
As such, what effect the veteran's PTSD has on his ability to 
work is unclear.  VA needs to conduct an examination which 
assesses the effect the veteran's PTSD has on his ability to 
work.  Friscia, supra.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

In light of the foregoing, these issues are REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
PTSD.  After securing any necessary 
releases, the RO should obtain those 
records which are not already on file.

2.  The RO should arrange for the veteran 
to be accorded a psychiatric examination 
to determine the impact his PTSD has on 
his ability to maintain gainful 
employment.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated testing should be conducted.  
The examiner should provide an opinion as 
to the degree to which the veteran's PTSD 
interferes with his ability to obtain and 
maintain gainful employment.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), 01-02 
(January 9, 2001), and 01-13 (February 5, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  The RO should contact the veteran and 
determine whether he still desires a 
hearing at a local VA office before a 
traveling Member of the Board.  If the 
veteran expresses his desire to have a 
hearing before a Traveling Member of the 
Board, he should be scheduled for such a 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


